Citation Nr: 1235113	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a liver disability, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  When this case was previously before the Board in June 2010 and July and December 2011, it was remanded for additional development.  

Relevant to the Veteran's claim on appeal, the Board notes that a June 2010 Board decision granted service connection for diabetes mellitus, type II.  In September 2011, the Appeals Management Center (AMC) granted service connection for hypertension. 

An August 2012 written brief presentation raises the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  This issue is not raised as part of an issue before the Board to obtain an appropriate rating for a disability, or as part of a claim before the Board for an increased rating.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).  Thus, the Board has not listed it as an issue on the title page of this decision.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and as the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this issue requires additional development.  

The report of a December 2010 VA examination provides the diagnosis that there was no evidence of any liver disability.  The report provides that this examination did not include a review of the Veteran's service treatment records or private medical records.  

The Board's July 2011 remand requested that another VA examination be conducted.  The report of the corresponding VA examination, conducted in August 2011, provides the opinion that there was no evidence of any liver disability.  The report provides that this examination did not include a review of the Veteran's private medical records.  

The Board's December 2011 remand noted that an October 2003 private radiological report observed that the Veteran was being afforded a liver ultrasound study due to an "abnormal liver function test."  The remand requested that another VA examination be conducted.  The remand requested that VA send the claims folder to the examiner for review of all pertinent documents therein.  The remand also requested that examination report specifically state that such a review was conducted. 

The report of the corresponding VA examination, conducted in January 2012 by the October 2010 examiner, provides that there was no liver pathology that had been identified.  However, it does not address the October 2003 reference to an abnormal liver function test.  In fact, the report does not state whether the claims file was reviewed.    

In light of the foregoing, the Board finds that the development requested by the Board's December 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2012 VA examination.  The examiner is requested to review the entire claims folder, including the October 2003 private radiological report, all remaining private medical records, and all prior VA examination reports.  

The examination report should specifically state that the examiner reviewed the Veteran's service treatment records, private medical records and VA medical records.  

(a)  The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has or ever had a liver disability; in offering this opinion, the examiner is requested to specifically address the October 2003 private radiology report reference to an abnormal liver function test. 

(b)  If the examiner finds that the Veteran has or ever had a liver disability, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's liver disability is etiologically related to service-connected diabetes mellitus or any other service-connected disability, or chronically aggravated (i. e. increased in severity beyond its natural progression) due to service-connected diabetes mellitus or any other service-connected disability. 

If the examiner who conducted the January 2012 VA examination is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinions.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



